Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
This communication is responsive to Amendment, filed 11/17/2021.
Claims 1-20 are pending in this application. Claims 1, 10, 18 are independent claims. 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Mark J. Friedman, on June 17, 2022. 
The application has been amended as follows:
Cancel claims 2, 6, 7, 11, 15, 16, 19
1. (Currently Amended) A memory reorganization and storage improvement method comprising:
capturing configuring, by a processor of a database hardware controller executing a software application, data capture settings of a database system resulting in configured data capture settings; 
defining, by said processor, hardware and software for retrieving data objects; 
simultaneously retrieving from a plurality of remotely located data sources, by said processor in accordance with said configured data capture settings, said data objects associated with secure temporary transactions of a user, wherein said data objects are configured for being reused with said software application at a future time and when communications with a same entity are detected;
storing, by said processor, said data objects within a database;
defining, by said processor, a software source providing said data objects;
reorganizing with respect to said software source, by said processor, said data objects into a multi-dimensional software array deriving software application requirements with respect to specific combinations of data of said data objects;
determining, by said processor in response to analyzing said data objects and results of said reorganizing, overlapping data elements of said data objects;
generating, by said processor based on said overlapping data elements, collaboration data model software code; 
receiving, by said processor from said user, a request for first data;
mapping, by said processor executing said collaboration data model software code, said request with said data objects; 
automatically generating in response to analysis of a text message structure received by said user, by said processor executing said collaboration data model software code, a clone data object associated with said first data with respect to said overlapping data elements;
detecting, by said processor, a collaboration mode associated with information sharing between said database hardware controller and specified software applications;
generating, by said processor, a link associated with retrieving said clone data object, wherein said link comprises an expiration date; 
transmitting, by said processor via text message, said link to said user;
activating, by said processor in response to a command from said user, said link;  
temporarily sharing within a time period of said expiration date, by said processor in response to results of said activating, said clone data object with additional hardware and software systems via a caching structure, wherein said caching structure is referenced by said user, via a mobile device and a GUI, based on a user address, user family members, and a user entity associated with said cashing caching structure;
enabling, by said processor in response to activation of said clone data object, access by said user to software accounts of another user; and 
deleting after said expiration date has expired, by said processor, said clone data object and said transactional software code such that all elements of said clone data object and said transactional software code are removed from all software and hardware elements of said database and said database hardware controller;
generating, by said processor, an encrypted two-dimensional bar code comprising an identification code and expiration date associated with said clone data object; 
attaching, by said processor, said encrypted two-dimensional bar code to said clone data object; and
storing, by said processor within said database, said clone data object comprising said encrypted two-dimensional bar code;
generating, by said processor, self learning software code for executing future processes associated with executing said memory reorganization and storage improvement method.

2. (Canceled) 

3. (Currently Amended) The method of claim [[2]] 1, further comprising:
monitoring, by said processor via a plurality of sensors, said clone data object comprising said encrypted two-dimensional bar code;
determining, by said processor based on results of said monitoring, that said expiration date has elapsed; and 
deleting, by said processor based on said determining that said expiration date has elapsed, said clone data object comprising said encrypted two-dimensional bar code such that all elements of said clone data object comprising said encrypted two-dimensional bar code are removed from all software and hardware elements of said database and said database hardware controller.
4. (Original) The method of claim 1, further comprising:
generating, by said processor, transactional software code associated with said user and said clone data object; and 
storing, by said processor within said database, said clone data object and said transactional software code.

5. (Original) The method of claim 4, further comprising:
receiving, by said processor, a request for temporarily using said clone data object and said transactional software code; and 
transmitting, by said processor to a caching device in response to said request, said clone data object and said transactional software code.

6-7. (Canceled) 

8. (Original) The method of claim 1, wherein said configuring said data capture settings comprises:
defining specified hardware and software sources for said retrieving said data objects.

9. (Original) The method of claim 1, further comprising:
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said configuring, said retrieving, said storing, said determining, said generating said collaboration data model software code, said receiving, said mapping, and said generating said clone data object.

10. (Currently Amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a database hardware controller implements a memory reorganization and storage improvement method, said method comprising:
capturing configuring, by said processor executing a software application, data capture settings of a database system resulting in configured data capture settings; 
defining, by said processor, hardware and software for retrieving data objects; 
simultaneously retrieving from a plurality of remotely located data sources, by said processor in accordance with said configured data capture settings, said data objects associated with secure temporary transactions of a user, wherein said data objects are configured for being reused with said software application at a future time and when communications with a same entity are detected;
storing, by said processor, said data objects within a database;
defining, by said processor, a software source providing said data objects;
reorganizing with respect to said software source, by said processor, said data objects into a multi-dimensional software array deriving software application requirements with respect to specific combinations of data of said data objects;
determining, by said processor in response to analyzing said data objects and results of said reorganizing, overlapping data elements of said data objects;
generating, by said processor based on said overlapping data elements, collaboration data model software code; 
receiving, by said processor from said user, a request for first data;
mapping, by said processor executing said collaboration data model software code, said request with said data objects; 
automatically generating in response to analysis of a text message structure received by said user, by said processor executing said collaboration data model software code, a clone data object associated with said first data with respect to said overlapping data elements;
detecting, by said processor, a collaboration mode associated with information sharing between said database hardware controller and specified software applications;
generating, by said processor, a link associated with retrieving said clone data object, wherein said link comprises an expiration date; 
transmitting, by said processor via text message, said link to said user;
activating, by said processor in response to a command from said user, said link;  
temporarily sharing within a time period of said expiration date, by said processor in response to results of said activating, said clone data object with additional hardware and software systems via a caching structure, wherein said caching structure is referenced by said user, via a mobile device and a GUI, based on a user address, user family members, and a user entity associated with said cashing caching structure;
enabling, by said processor in response to activation of said clone data object, access by said user to software accounts of another user; and 
deleting after said expiration date has expired, by said processor, said clone data object and said transactional software code such that all elements of said clone data object and said transactional software code are removed from all software and hardware elements of said database and said database hardware controller;
generating, by said processor, an encrypted two-dimensional bar code comprising an identification code and expiration date associated with said clone data object; 
attaching, by said processor, said encrypted two-dimensional bar code to said clone data object; and
storing, by said processor within said database, said clone data object comprising said encrypted two-dimensional bar code;
generating, by said processor, self learning software code for executing future processes associated with executing said memory reorganization and storage improvement method.

11. (Canceled) 

12. (Currently Amended) The computer program product of claim 10 [[1]], wherein said method further comprises:
monitoring, by said processor via a plurality of sensors, said clone data object comprising said encrypted two-dimensional bar code;
determining, by said processor based on results of said monitoring, that said expiration date has elapsed; and 
deleting, by said processor based on said determining that said expiration date has elapsed, said clone data object comprising said encrypted two-dimensional bar code such that all elements of said clone data object comprising said encrypted two-dimensional bar code are removed from all software and hardware elements of said database and said database hardware controller.

13. (Original) The computer program product of claim 10, wherein said method further comprises:
generating, by said processor, transactional software code associated with said user and said clone data object; and 
storing, by said processor within said database, said clone data object and said transactional software code.  

14. (Original) The computer program product of claim 13, wherein said method further comprises:
receiving, by said processor, a request for temporarily using said clone data object and said transactional software code; and 
transmitting, by said processor to a caching device in response to said request, said clone data object and said transactional software code.   

15-16. (Canceled) 
17. (Original) The computer program product of claim 10, wherein said configuring said data capture settings comprises:
defining specified hardware and software sources for said retrieving said data objects.    

18. (Currently Amended) A database hardware controller comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the computer processor implements a memory reorganization and storage improvement method comprising:  
capturing configuring, by said processor executing a software application, data capture settings of a database system resulting in configured data capture settings; 
defining, by said processor, hardware and software for retrieving data objects; 
simultaneously retrieving from a plurality of remotely located data sources, by said processor in accordance with said configured data capture settings, said data objects associated with secure temporary transactions of a user, wherein said data objects are configured for being reused with said software application at a future time and when communications with a same entity are detected;
storing, by said processor, said data objects within a database;
defining, by said processor, a software source providing said data objects;
reorganizing with respect to said software source, by said processor, said data objects into a multi-dimensional software array deriving software application requirements with respect to specific combinations of data of said data objects;
determining, by said processor in response to analyzing said data objects and results of said reorganizing, overlapping data elements of said data objects;
generating, by said processor based on said overlapping data elements, collaboration data model software code; 
receiving, by said processor from said user, a request for first data;
mapping, by said processor executing said collaboration data model software code, said request with said data objects; 
automatically generating in response to analysis of a text message structure received by said user, by said processor executing said collaboration data model software code, a clone data object associated with said first data with respect to said overlapping data elements;
detecting, by said processor, a collaboration mode associated with information sharing between said database hardware controller and specified software applications;
generating, by said processor, a link associated with retrieving said clone data object, wherein said link comprises an expiration date; 
transmitting, by said processor via text message, said link to said user;
activating, by said processor in response to a command from said user, said link;  
temporarily sharing within a time period of said expiration date, by said processor in response to results of said activating, said clone data object with additional hardware and software systems via a caching structure, wherein said caching structure is referenced by said user, via a mobile device and a GUI, based on a user address, user family members, and a user entity associated with said cashing caching structure;
enabling, by said processor in response to activation of said clone data object, access by said user to software accounts of another user; and 
deleting after said expiration date has expired, by said processor, said clone data object and said transactional software code such that all elements of said clone data object and said transactional software code are removed from all software and hardware elements of said database and said database hardware controller;
generating, by said processor, an encrypted two-dimensional bar code comprising an identification code and expiration date associated with said clone data object; 
attaching, by said processor, said encrypted two-dimensional bar code to said clone data object; and
storing, by said processor within said database, said clone data object comprising said encrypted two-dimensional bar code;
generating, by said processor, self learning software code for executing future processes associated with executing said memory reorganization and storage improvement method.

19. (Canceled) 

20. (Currently Amended) The database hardware controller of claim 18 [[9]], wherein said method further comprises:
monitoring, by said processor via a plurality of sensors, said clone data object comprising said encrypted two-dimensional bar code;   
determining, by said processor based on results of said monitoring, that said expiration date has elapsed; and 
deleting, by said processor based on said determining that said expiration date has elapsed, said clone data object comprising said encrypted two-dimensional bar code such that all elements of said clone data object comprising said encrypted two-dimensional bar code are removed from all software and hardware elements of said database and said database hardware controller.    

Reasons for Allowance
Claims 1, 3-5, 8-10, 12-14, 17-18, 20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 10, 18 recite, in combination with the remaining elements, the uniquely distinct steps of: determining in response to analyzing said data objects and results of said reorganizing, overlapping data elements of said data objects; generating based on said overlapping data elements, collaboration data model software code; mapping, said request with said data objects; automatically generating in response to analysis of a text message structure received by said user, by said processor executing said collaboration data model software code, a clone data object associated with said first data with respect to said overlapping data elements; detecting, a collaboration mode associated with information sharing between said database hardware controller and specified software applications; generating a link associated with retrieving said clone data object, wherein said link comprises an expiration date; temporarily sharing within a time period of said expiration date in response to results of said activating, said clone data object with additional hardware and software systems via a caching structure; attaching said encrypted two-dimensional bar code to said clone data object; and
storing within said database, said clone data object comprising said encrypted two-dimensional bar code. 
The closest prior art Kandregula et al. (US Pat No. 9,218,610), in view of Smith et al. (US Pat No. 9,947,005), shows substantially similar QR reader system. However, Kandregul’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 10, and 18. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 3-5, 8-9, 12-14, 17, 20 are allowed at least by virtue of their dependency from claims 1, 10, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153